NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        JAN 24 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 IRMA PUTRI WIRAYA,                                No.   15-71133

                   Petitioner,                     Agency No. A096-351-599

   v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Irma Putri Wiraya, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’s (“BIA”) March 13, 2015, order denying her

motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reconsider and review de novo claims


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of due process violations. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002).

We deny the petition for review.

      We do not consider Wiraya’s contention that she timely filed her motion to

reopen proceedings, or her contention concerning the sufficiency of her motion to

reopen, which were previously reviewed by this court in Wiraya v. Holder, 585

Fed. Appx. 495 (9th Cir. 2014).

      On remand from this court, in denying Wiraya’s motion to reconsider, the

BIA found that the contents of Wiraya’s documents did not establish any material

change in conditions in Indonesia. The BIA did not abuse discretion in denying

Wiraya’s motion to reconsider. See Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010) (court “defer[s] to the BIA’s exercise of discretion unless it acted

arbitrarily, irrationally, or contrary to law”); see also Toufighi v. Mukasey, 538
F.3d 988, 996 (9th Cir. 2008) (requiring movant to produce material evidence with

motion to reopen that conditions in country of nationality had changed).

      We reject Wiraya’s contentions that the BIA, on remand, failed to comply

with this court’s order, and that the BIA erred by not soliciting supplemental

briefing or holding oral arguments. Thus, Wiraya’s due process claims fail. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a

                                          2                                       15-71133
due process claim).

      PETITION FOR REVIEW DENIED.




                             3      15-71133